Title: To James Madison from George W. Erving, 21 February 1803 (Abstract)
From: Erving, George W.
To: Madison, James


21 February 1803, London. No. 15. “All the Consuls have not yet transmitted their Accounts for the last half-year, that of Mr. Fox for the reasons stated in a former letter cannot yet be compleated; and as we have now no Fund for settling the ballances which may be due, I have thought it best to refer them over to the next half year, and no longer to delay sending my Consular, and Seaman Agency Account up to the 31st. of December; which together with my Account as Agent for Claims, & a List of Ships which have been reported at this Office for the last half year I have herewith the Honor to inclose.”
 

   
   RC (DNA: RG 59, CD, London, vol. 8). 1 p. In a clerk’s hand, signed by Erving. Enclosures not found.



   
   For the extra expenses incurred by Robert W. Fox at Falmouth, see Erving to JM, 20 Jan. 1803, and Fox to JM, 31 Jan. 1803.



   
   A full transcription of this document has been added to the digital edition.

